Citation Nr: 1709739	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  12-31 885	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased rating for thoracolumbar strain and disc herniation status post laminectomy and decompression in excess of 20 percent.

2.  Entitlement to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 2002 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to the RO in Salt Lake City, Utah.

By way of background, in a September 2014 decision, the RO, in part, denied TDIU and in a September 2014 supplemental statement of the case (SSOC), the RO confirmed the denial of entitlement to TDIU and also continued the denial of increased rating for thoracolumbar strain and disc herniation status post laminectomy and decompression.  Additionally, in a subsequent July 2015 rating decision, the RO continued the denial of increased rating for thoracolumbar strain and disc herniation status post laminectomy and decompression 

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Thoracolumbar Strain and Disc Herniation

The Veteran was provided examinations in July 2009, May 2012, April 2014, and May 2015 to determine the etiology and severity of his service-connected thoracolumbar strain and disc herniation disability. 

Following the May 2015 VA examination, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia interprets 38 C.F.R. § 4.59 to establish additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. 
§ 4.59, a new examination is necessary to decide the claim.

TDIU

In a November 2012 VA Form 9, the Veteran wrote that his back symptoms to include pain, the inability to exercise, or sit, walk or stand for prolonged periods are so severe that he is unable to work.  See also September 2014 VA Form 21-8940.  

In this regard, the July 2009 VA back examination report indicates the Veteran reported that he has been unemployed since October 2008 noting the Veteran's reports of severe pain with constant sitting, lifting or bending.  The examination report further indicates that the Veteran was terminated in October 2008 due to reasons unrelated to his back disability.  On examination in May 2012 the examiner checked "no" indicating that the Veteran's back disability does not impact his ability to work, however under remarks explaining this answer, the examiner documented "strenuous work requiring lifting or frequent bending."  On back examination in April 2014, the Veteran reported that he is unable to work due to his disability and has been placed on permanent disability.  The May 2015 VA examination report indicates the functional impact of increased pain related to lifting, bending, stooping, and squatting impacts the Veteran's ability to work.

As this issue is inextricably intertwined with the increased rating claim on appeal, a remand of that issue is warranted as well.  See Parker v. Brown, 7 Vet. App. 116, 118-19 (1994) (stating that two issues are inextricably intertwined when they are so closely tied together where development of one could have a "significant impact" on the other).
Accordingly, the case is REMANDED for the following action:

1.  Ensure the Veteran is scheduled for a VA examination as to the severity of his thoracolumbar strain and disc herniation disability.  The examiner must review the claims file in conjunction with the examination.  The examination must be in compliance with 38 C.F.R. § 4.59 as interpreted by the Court in Correia, i.e., the examination must test the ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also state whether the Veteran's thoracolumbar strain and disc herniation disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If pain is present during the range of motion, the examiner should identify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.  

The examiner must also address whether the Veteran has neurological abnormalities associated with his spine disability, to include radiculopathy, and, if so, the severity of such abnormalities, as the Veteran is currently service-connected for left lower extremity radiculopathy.

Finally, the examiner must comment on the functional limitations resulted from the back disability.  

2.  Thereafter, readjudicate the claims that are the subject of this Remand, including whether TDIU is warranted for any period on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals




